Citation Nr: 1412266	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-12 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of service connection for chronic undifferentiated schizophrenia and, if so, whether service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is warranted.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and K. M.




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to October 1988.  He also had service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied the Veteran's request to reopen a claim for service connection for undifferentiated schizophrenia.

In November 2013, the Veteran testified before the undersigned at a videoconference hearing.  A hearing transcript has been associated with the claims file.

The Board recognizes that the Veteran has currently claimed entitlement to service connection for a mental health condition to include schizophrenia, and that the RO had previously denied his claim for entitlement to service connection for chronic undifferentiated schizophrenia in a November 1993 rating decision and his petition to reopen a claim for service connection for chronic undifferentiated schizophrenia in May 2007; however, the record now shows a diagnosis of paranoid schizophrenia.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2013). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for chronic undifferentiated schizophrenia.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder to include paranoid schizophrenia.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals VA treatment records dated through May 2013; such records appear to have been considered by the RO in a June 2013 supplemental statement of the case.  In addition, the Virtual VA claims file contains various adjudicatory documents that were duplicative of those contained in the paper claims file.  Further, the Veteran's VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  In a final decision dated in November 1993, the RO denied the Veteran's claim of entitlement to service connection for chronic undifferentiated schizophrenia.  A May 2007 rating decision subsequently denied the Veteran's petition to reopen this claim.

2.  Evidence added to the record since the final May 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic undifferentiated schizophrenia.

3.  Resolving all doubt in his favor, the Veteran has a current diagnosis of paranoid schizophrenia that had its onset during his military service.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied the Veteran's petition to reopen a claim of entitlement to service connection for chronic undifferentiated schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for chronic undifferentiated schizophrenia.  38 U.S.C.A.          § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  Resolving all reasonable doubt in the Veteran's favor, paranoid schizophrenia had its onset in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R.  §§ 3.102, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decisions to reopen the Veteran's claim of entitlement to service connection for chronic undifferentiated schizophrenia and to grant service connection for paranoid schizophrenia are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran contends that his current paranoid schizophrenia had its onset during his active duty service.  He further contends that his symptoms continued after service, including during his service in the Reserves, culminating in a diagnosis of chronic undifferentiated schizophrenia in April 1990 during an in-patient hospitalization.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychosis is listed as a chronic disease under 38 C.F.R. § 3.309(a).    

A May 2007 rating decision denied the Veteran's petition to reopen a claim for service connection for chronic undifferentiated schizophrenia finding that new and material evidence had not been submitted.  This rating decision noted the determinations contained in the November 1993 rating decision, which had originally denied entitlement to service connection for chronic undifferentiated schizophrenia by finding that it was not related to service and did not manifest to a compensable degree within one year of service discharge.  At such time, the RO considered the Veteran's service treatment records and VA treatment records dated from April 1990 to March 1993.  Additional treatment records, namely VA treatment records dated through April 2000 and private treatment records dated through March 2007, were considered by the RO in the May 2007 rating decision.  However, the RO determined that no new and material evidence had been received as the newly submitted treatment records only confirmed the diagnosis of schizophrenia but did not relate this condition to service or establish that it manifested to a compensable degree within one year of service discharge.  

In May 2007, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for chronic undifferentiated schizophrenia was received until October 2011, when VA received his petition to reopen such a claim.  Therefore, the May 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.   

In October 2011, the Veteran, through his representative, filed his request to reopen the claim for service connection for mental health condition to include schizophrenia.  The evidence received subsequent to the May 2007 rating decision includes, in relevant part, a February 2013 private opinion from J. T., a psychologist, as well as various lay statements from the Veteran's mother and friends and VA treatment records dated through May 2013.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim was previously denied, in part, as a nexus between the Veteran's diagnosed schizophrenia and his service had not been established.  The February 2013 opinion suggests such a nexus.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for chronic undifferentiated schizophrenia is reopened.

As previously indicated, service connection requires evidence of a current disability, an in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  Here, the February 2013 private opinion clearly reflects a diagnosis of paranoid schizophrenia and such diagnosis is also reflected in the Veteran's VA treatment records.  The private psychologist, in his February 2013 opinion, opined that the Veteran's schizophrenia likely as not began in 1988, during his service, that it continued immediately after his discharge in 1988 to 1989 and that it eventually resulted in his hospitalization in 1990.  This opinion was based upon a review of the Veteran's current and past medical history, as well as a review of the Veteran's medical records, and contained a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  There is no contrary opinion of record.  Moreover, the Board notes the various lay statements submitted by the Veteran's mother and friends, which detailed the Veteran's unusual or paranoid behavior immediately after service, were consistent with the opinion of the private psychologist regarding the onset of the Veteran's disability.

Therefore, given the facts of this case, and resolving all doubt in the Veteran's favor, the Board concludes that the criteria for service connection for paranoid schizophrenia are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for chronic undifferentiated schizophrenia is reopened. 

Service connection for paranoid schizophrenia is granted.




____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


